



COURT OF APPEAL FOR ONTARIO

CITATION: Jean-Francois v. Jean-Francois,
    2013 ONCA 700

DATE: 20131115

DOCKET: C53649

Hoy A.C.J.O., Sharpe and Blair JJ.A.

BETWEEN

Michele Daphne Jean-Francois

Applicant (Respondent in Appeal)

and

Jean Ardy (Eddie) Jean-Francois

Respondent (Appellant)

Peter Carlisi, for the respondent (appellant)

Michele Daphne Jean-Francois, appearing in person

Heard:  November 8, 2013

On appeal from the order of Justice Sachs of the Superior
    Court of Justice, dated March 30, 2011.

APPEAL BOOK ENDORSEMENT

[1]

In our view, having regard to the pretrial orders striking the
    appellants pleadings and ordering the trial to proceed on an uncontested
    basis, which were not appealed, the trial judge did not err in proceeding to
    conduct the trial as she did.  In these circumstances, the appellant cannot
    satisfy the due diligence requirement to admit fresh evidence  namely, the
    evidence he would have adduced had the trial proceeded on a contested basis. 
    We are not satisfied that on the record before her, the trial judge made a
    palpable and overriding error.

[2]

This appeal is accordingly dismissed.  The respondent shall be entitled
    to costs in the amount of $250 in respect of her disbursements generally.


